—In an action for an accounting, the defendant appeals from an order of the Supreme Court, Nassau County (Saladino, J.), dated March 19, 1991, which denied his motion to strike the note of issue.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the note of issue is stricken; and it is further,
Ordered that the plaintiff’s time to respond to the defendant’s interrogatories and notice to produce is extended until 60 days after service upon him of a copy of this decision and order, with notice of entry.
Discovery had not been completed in this case since the plaintiff had not answered the defendant’s interrogatories or complied with the notice to produce. Therefore, the action was not ready for trial and the plaintiff’s note of issue should have been stricken and the case removed from the calendar (see, Salwen Paper Co. Profit Sharing Retirement Trust v Merrill Lynch, Pierce, Fenner & Smith, 110 AD2d 895). Moreover, the record does not support the plaintiff’s contention that the items requested were the duplicative equivalent of information previously turned over. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.